Citation Nr: 1708034	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for achalasia, currently rated as 30 percent disabling.

2.  Entitlement to a rating in excess of 30 percent from May 17, 2010 for gastroesophageal reflux disease (GERD) also claimed as Barrett's esophagus and hiatal hernia.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from November 1993 to July 2000.

This matter is before the Board of Veterans' Appeals (BVA) from a December 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the RO in Chicago, Illinois now has jurisdiction of the file.  

In August 2013, the Board remanded the case to the RO for additional development.  As discussed below, the requested development has been substantially completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2010 statement, the Veteran reported that the surgical site for his achalasia disability was beginning to go numb on a frequent if not constant basis.  The Board interprets the Veteran's statement as referring to the scar from the surgical treatment he received in service

The issue of entitlement to service connection for surgical scars has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's service-connected achalasia has approximated moderate stricture of the esophagus and has not been manifested by severe stricture of the esophagus, permitting liquids only.

2.  For the entire period on appeal, the Veteran's GERD has been manifest by stomach and abdominal pain, nausea, vomiting, persistently recurring epigastric distress, pyrosis, reflux, regurgitation, shoulder and substernal pain and some weight loss but without material weight loss or hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for achalasia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7203 (2016).

2.  The criteria for a disability rating in excess of 30 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant notice was provided in October 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

As noted above, in August 2013, the Board remanded the Veteran's claims noting that the operative report form a December 2010 esophagogastroduodenoscopy (EGD) was not associated with the Veteran's file.  The remand also directed the Veteran be provided a new VA examination and to obtain and associate with the file updated VA Medical Center (VAMC) records.  VA examinations have occurred and the Veteran's more recent VAMC treatment records have been associated with the file.  Based upon the Board's current review, a complete version of the December 2010 EGD report has not been associated with the file.  The file does, however, contain an abbreviated version of the operative report, including the final impression/findings.  The Board finds that this note provides the information and sufficient competent medical evidence to make a fully informed decision on the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Increased Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  This includes Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348.  38 C.F.R. § 4.114.

The Veteran asserts that at all relevant times, he is entitled to a rating in excess of 30 percent for his achalasia and a rating in excess of 30 percent for GERD.  His achalasia has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7203, stricture of the esophagus.  Achalasia is defined in the medical community as the specific failure of the esphogastric sphincter to relax with swallowing.  Dorland's Illustrated Medical Dictionary, 15 (31st ed. 2007).  Based on the Veteran's predominant symptoms and disability in the evidence discussed, Diagnostic Code 7203 is the most appropriate code and reflects the dominant disability picture of the Veteran for achalasia.  Diagnostic Code 7203 provides that a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted where only liquids can pass through the esophagus, with marked impairment of general health.

The Veteran's GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Based on the Veteran's predominant symptoms and disability in the evidence discussed, Diagnostic Code 7346 is the most appropriate code and reflects the dominant disability picture of the Veteran for GERD.  Diagnostic Code 7346 provides that a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrants a 60 percent disability rating. Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.

Facts

In May 2010, the Veteran reported intermittent left shoulder joint pain for the previous 1-2 months as well as generalized abdominal burning sensation with nausea and vomiting and a burning sensation in the throat.  At times, after sitting for a while, the Veteran's abdomen knotted up.  

In July 2010, the Veteran reported episodic bouts of nausea and vomiting and dysphagia.  He felt that at time his food does not reach the stomach before coming back up.  At other times, he does fairly well.  

In an October 2010 VA examination, the Veteran reported nausea and vomiting three to four times a week.  He watched his diet and avoided offending food.  He used Sucralfate and Omeprazole daily but without significant improvement.  He had dysphagia with both solids and liquids.  Mostly he has epigastric distress, which the Veteran described as burning.  Occasionally, the episodes included bouts of sweating.  He did not have any hematemesis or melena.  Regurgitation occurred anywhere from 30 minutes to 10 hours after eating.  He worked as a truck driver and had experienced episodes of regurgitation while driving.  The Veteran reported a 15 pound weight loss over the past few months.   

In a December 2010 EGD, the Veteran was diagnosed with short segment Barrett's esophagus with refluxed food noted in the distal esophagus.  

A gastroenterologist noted in March 2011 that the Veteran was doing well from a gastrointestinal standpoint, denying abdominal pain, nausea and vomiting, or dysphagia.  

In the Veteran's August 2011 substantive appeal, the Veteran noted that sometimes his symptoms are so severe, only liquids will pass through his digestive system.  

In September 2012, the Veteran sought treatment for his esophageal disabilities after not using medications for the past year, noting symptoms of pain with swallowing and regurgitation.  He also had occasional epigastric pain associated with his reflux symptoms.  

In November 2012, the Veteran had an endoscopy, which was unremarkable and did not demonstrate Barrett's esophagus.  He had recently moved and reported an unintended 10 pound weight loss due to heartburn and nausea causing decreased oral intake.  He mostly regurgitated and rarely vomited.  It was noted the Veteran had ran out of his medications and after restarting medication, his symptoms improved.  The Veteran did not think his weight continued to drop after restarting the medication.  

By January 2013, the Veteran's heartburn had improved with medication although when it occurred, it was worse later in the day.  

In a November 2013 VA examination, the Veteran was noted that he still had pyrosis (heartburn), infrequent episodes of epigastric pain, reflux, regurgitation, substernal arm or shoulder pain, and dysphagia.  His medications used for the diagnosed conditions were Sucralfate and Omeprazole.  His baseline weight was reported as 200 pounds and the Veteran currently weighed 184 pounds.  The Veteran's esophageal conditions did not impact his ability to work.  The VA examiner described his achalasia as moderate based upon food sometimes sticking in the mid-esophagus.  

In June 2014, the Veteran ran out of his medications and his heartburn and vomiting worsened.  When he thereafter received medication, his symptoms improved.  

In June 2015, the Veteran reported to his gastroenterologist that he has been feeling well.  He has intermittent issues with dysphagia, which happens once or twice a month, which was the same frequency since his surgery. The Board notes that the Veteran has undergone several operative procedures over the years and the surgery referred to in the note is unidentified.  In any event, the last procedure appears to be the endoscopy in November 2012.  The Veteran also denied any odynophagia (pain with swallowing), abdominal pain, nausea or vomiting, or chest pains.  His weight was stable.  The gastroenterologist concluded the Veteran was not demonstrating any progression of symptoms.  

In July 2015, the Veteran underwent an endoscopic procedure which demonstrated a hiatal hernia and Barrett's esophagus.  He was advised that Barrett's esophagus could develop into cancer but currently, there was no cancer.

In May 2015, the Veteran was provided a VA examination.  He remained on Omeprazole and Sucralfate.  He reported symptoms of reflux, regurgitation, and sleep disturbance due to esophageal reflux.  The symptoms occurred 4 or more times a year, lasting from one to nine days.  The baseline weight was reported as 192 pounds, although the Veteran currently weighed 182 pounds.  He also reported nausea three times a year, again lasting from one to nine days.  The Veteran's esophageal conditions did not impact his ability to work.  

In April 2015, the Veteran reported frequent acid reflux and intermittent difficulty with swallowing and regurgitation.  He slept four hours a night but denied anything in particular kept him up or caused him to awaken.  He denied any other complaints.  




Increased Rating for Achalasia

The Board finds the preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent for the Veteran's achalasia.  At no time has the Veteran complained, or does the evidence show, that his esophageal stricture is severe, permitting liquids only.  In his substantive appeal, the Veteran reported only occasional difficulty swallowing solids.  The medical treatment records do not note the Veteran must consume liquids only and refer at best to intermittent trouble with swallowing solids.  The VA examiner in November 2013 was aware of the Veteran's complaints and after examination categorized the disability as moderate.  

Therefore, the evidence of record shows that the Veteran is able to consume food, albeit with difficulty, and that his esophageal stricture is not severe, permitting liquids only.  As discussed below, he has been more or less able to maintain a normal body weight, without impairment to his overall health.  Thus, the evidence shows that the Veteran's achalasia has not met or approximated the criteria for an increased rating at any point during the pendency of this claim.  Rather, it has more nearly approximated the criteria for a 30 percent rating throughout this period.

Increased Rating for GERD

As noted above, a 30 percent rating contemplates persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation accompanied by substernal arm or shoulder pain, which is productive of considerable impairment of health.  The record clearly documents that the Veteran has these symptoms severe enough to warrant the 30 percent rating.  After considering the totality of the record, the preponderance of the evidence weighs against the next higher schedular rating of 60 percent.  The Veteran has not displayed symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health as would warrant such a rating. 

According to the VA treatment records and the VA examination reports, while the Veteran has reported such symptoms as epigastric pain, reflux, regurgitation, nausea, vomiting, and some weight loss, none of these symptoms have resulted in a severe impairment of health.   Specifically, as to pain and vomiting, as mentioned in the criteria for a 60 percent rating, the record does document that the Veteran's disability has been manifested by pain and vomiting.  There have been, however, no complaints or findings of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

The Board acknowledges that some weight loss is documented in the record.  Nevertheless, he has been more or less able to maintain a normal body weight, without impairment to his overall health.  The largest weight loss occurred in 2011-2012 when he lost about 15 pounds, but the Board notes this was over several months after he ran out of the medication.  In any event, all documented weight loss is under 10 percent and therefore does not meet VA regulation definition of substantial or even minor weight loss.  38 C.F.R. § 4.112.  VA medical records do not reflect an abnormal body weight or other marked impairment of general health attributable to achalasia or GERD.  At no point has a VA examiner or caregiver identified the Veteran as underweight, or indicated his weight loss was indicative of severe health impairment. 

A review of the record shows that the Veteran's gastrointestinal symptoms have remained fairly constant throughout the appeal period.  The VA examination reports discussed above reflect common complaints of recurrent epigastric distress with dysphagia, heartburn, reflux and regurgitation, as well as recurrent nausea and vomiting and chronic stomach and abdominal pain.  Overall, symptoms productive of severe impairment of health have not been demonstrated; thus, a rating in excess of 30 percent is not warranted for any period during the pendency of this appeal.

The Veteran argues for a higher rating because his medications do not fully control his symptoms and the medications have been changed.  In this regard, a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, the Board is limited to the available evidence and is not going to ask the Veteran to discontinue medication so that the severity of the disability without medication can be ascertained.  The findings in this decision represent the severity of the disability as set forth by the medical evidence, some of which was obtained while the Veteran was using medication.  It is noted that when the Veteran was off medication for a period in 2014 he reported increased heartburn and vomiting.  However, overall the evidence reflects considerable but not severe impairment of health.  While the Board cannot deny a higher rating on the basis of relief provided by medication, the Board also cannot grant a higher rating absent evidence that the criteria for a higher rating are more nearly approximated.  See 38 C.F.R. § 4.7.  

The Board acknowledges that the Veteran has complained of fatigue and sleep disturbance.  While the May 2015 VA examiner attributed sleep disturbance to the disabilities at issue here, there are other factors that may explain why he is experiencing fatigue and sleep disturbance.  For instance, after reporting the symptoms to his medical providers, in April 2015 it was discovered he had a Vitamin D deficiency and that might explained his fatigue.  The Veteran himself did not specifically attribute the symptoms to GERD and achalasia.  In any event, based upon a review of the record, fatigue and sleep disturbance are not significantly impacting his ability to function or productive of severe impairment of health.  Accordingly, the Board finds that any effect and the severity of fatigue and sleep disturbance would already be incorporated into the current rating. 

The Board is sympathetic to the Veteran's lay statements that his disabilities are worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  The medical and lay evidence has been assessed by the Board in determining the overall disability rating.

The Board also recognizes the Veteran has raised concerns about his disabilities developing into cancer.  The medical evidence documents that it is possible the Veteran may develop cancer, but a February 2016 VAMC treatment note indicates a recent biopsy was negative for cancer.  A rating for a service-connected disability is determined by comparing current, not future or possible, symptoms with the criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In short, while it is possible the Veteran's achalasia and GERD may result in cancer, that possibility does not provide the basis for increased ratings for disability.  Should the Veteran's disability picture change in the future, he may be assigned a higher or separate rating.  See 38 C.F.R. §§ 3.310, 4.1.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A comparison of the Veteran's achalasia with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his achalasia is manifested primarily by difficulty swallowing solid foods, which is reasonably contemplated by Diagnostic Code 7203 which considers stricture of the esophagus.  38 C.F.R. § 4.114.  There are no manifestations of the Veteran's achalasia not accounted for in evaluating it under the schedular criteria.   See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  In a similar manner, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for GERD.  As discussed above, the Veteran's GERD is productive of persistently recurring epigastric distress, pyrosis, reflux, regurgitation, substernal pain, nausea and vomiting, as well as dysphagia.  The available schedular evaluation contemplates these symptoms and others impairing health and is adequate to rate this disability.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The first step of the extraschedular inquiry is not satisfied.  See id.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology under Diagnostic Codes 7203, 7346, and the application of 38 C.F.R. §§ 4.113, 4.114, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, referral for an extraschedular rating is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed as a truck driver.  Although the evidence establishes his disabilities have affected his employment such as the need to pull over to the side of the road on occasion, there is no evidence suggesting the disabilities have prevented him from any type of gainful employment.  The most recent VA examination in May 2015 indicated his disabilities did not impact the Veteran's ability to work.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim


ORDER

Entitlement to a rating in excess of 30 percent for achalasia is denied.

Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


